                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

LUCINDA BEADLE, Personal
Representative of the Estate of Daniel
A. Elrod, Deceased;                                              8:18CV82

                     Plaintiff,
                                                                  ORDER
       vs.

THE CITY OF OMAHA, a political
subdivision of the State of Nebraska;
TODD SCHMADERER, only in his
official capacity as City of Omaha Chief
of Police; ALVIN LUGOD, Former
Officer, only in his official position as an
Omaha Police Officer and Agent of the
City of Omaha; and DOES 1
THROUGH 25, inclusive;

                     Defendants.


      This matter is before the court on Defendant’s Motion to Exclude Plaintiff’s
Expert Witnesses (Filing No. 46). For the reasons stated below, the motion will be
granted.


                             FACTUAL BACKGROUND1


      This is an action brought pursuant to 42 U.S.C. § 1983 for an alleged
depravation and violation of civil rights, as guaranteed by the United States
Constitution.



      1   “Failure to file an opposing brief is not considered a confession of a motion but
precludes the opposing party from contesting the moving party’s statement of facts.”
NECivR. 7.1(b)(1)(C). Accordingly, in the wake of Plaintiff’s failure to file an opposition
brief, the court adopts Defendant’s statements of the facts.
      On November 29, 2018, the court entered a progression order (Filing No.
39) which set forth deadlines for discovery and trial progression. As relevant to the
instant matter, the deadline for Plaintiff Lucinda Beadle, Personal Representative
of the Estate of Daniel A. Elrod (“Beadle”), to identify expert witnesses expected
to testify at trial was set for March 1, 2019, with complete expert disclosures due
by April 1, 2019.


      On March 1, 2019, Plaintiff identified Dr. Michael Lyman as an expert
witness. (Filing No. 43). Defendant City of Omaha subsequently served discovery
requests on Plaintiff on March 27, 2019, seeking requests for production of
documents related to Plaintiff’s identification of Dr. Lyman as an expert witness.
(Filing No. 45). Plaintiff did not respond to this request by the responsive deadline
of April 26, 2019, or otherwise seek an extension of the deadline. Plaintiff also
failed to serve expert witness disclosures on or before April 1, 2019 deadline set
forth in this court’s progression order (Filing No. 39), and pursuant to Fed. R. Civ.
P. (26)(a)(2)(B)–(C).


      Subsequently, on April 30, 2019, Defendant’s counsel sent an email to Brian
Jorde, counsel for Plaintiff, to inquire about the status of the expert witness
disclosures and requests for production. (Filing No. 48-3). A week later, Mr. Jorde
responded with a request to “briefly discuss” the matter by phone. (Filing No. 48-
1). The next day the two attorneys spoke, at which point Mr. Jorde informed
Plaintiff’s counsel that no expert witness disclosures would be forthcoming. (Id.)


      On June 28, 2019, the deadline to file motions to exclude expert opinion
testimony, “out of an abundance of caution” Defendant filed the motion that is the
subject of the instant matter. (Filing No. 47, at CM/ECF p. 5). Defendant moves


                                         2
that “Plaintiff must be barred from offering any expert witness opinion testimony on
a motion, at a hearing, or at trial, pursuant to Fed. R. Civ. P. 37(c)(1).” (Id.) Plaintiff
has filed no response in opposition to Defendant’s motion, but advised the court
on July 16, 2019 that he does not intend to oppose the motion. However, a
discussion ensued on how to handle any expert opinions provided on cross-
examination of Defendant’s employees.


                                       ANALYSIS


      The Federal Rules require parties to provide expert witness disclosures for
each expert witness retained or specially employed. Such reports are required to
contain


      (i) a complete statement of all opinions the witness will express and
      the basis and reasons for them;

      (ii) the facts or data considered by the witness in forming them;

      (iii) any exhibits that will be used to summarize or support them;

      (iv) the witness's qualifications, including a list of all publications
      authored in the previous 10 years;

      (v) a list of all other cases in which, during the previous 4 years, the
      witness testified as an expert at trial or by deposition; and

      (vi) a statement of the compensation to be paid for the study and
      testimony in the case.


Fed. R. Civ. P. 26(a)(2)(B).




                                            3
      In addition, for expert witnesses not required to file a written report, Fed. R.
Civ. P. 26(a)(2)(C) requires the disclosure of “(i) the subject matter on which the
witness is expected to present evidence under Federal Rules of evidence 702,
703, or 705; and (ii) a summary of the facts and opinions to which the witness is
expected to testify.”


      Plaintiff has failed to adhere the court-ordered deadline for complete expert
disclosures for retained and non-retained experts (April 1, 2019). (See, Filing No.
39). Although Plaintiff identified Dr. Lyman as an expert witness by March 1, 2019,
as required, she failed to provide any expert witness disclosures as required by
Fed. R. Civ. P. 26(a)(2)(B). Plaintiff has further failed to disclose by deadline any
written reports on the subject matter, facts, or opinions of several individual she
identified as potential expert witnesses in her initial disclosures.2 (Filing No. 42, at
CM/ECF p. 4). In addition, Plaintiff has provided no response to Defendant City of
Omaha’s requests for document productions, which seek the reports or other
correspondence authored by Dr. Lyman, those documents sent to Dr. Lyman, and
Dr. Lyman’s curriculum vitae.


      Plaintiff does not argue his failure to comply with Rule 26(a)(2) was in any
way “substantially justified” or “harmless”, nor does the court find Plaintiff’s
omission to be so. Fed. R. Civ. P. 37(c)(1) Defendants, having already filed their
motion for summary judgment, would clearly be unduly prejudiced by the court’s
allowance of Plaintiff’s expert testimony at this late juncture.3 Moreover, “[t]he


      2
         These include Dr. Erin Linde, MD, pathologist performing autopsy; an AIT
Laboratories representative; a Physicians Laboratory representative; Dr. Aaron N.
Barksdale, MD; Dr. Matthew R. Goede, MD; and, “any medical professional referenced
in the documents identified by the City Defendants in accordance with Federal Rule of
Civil Procedure 26(a)(1)(A)(ii).”
      3
       Permitting such evidence would inevitably require a continuance of trial so
Defendants could conduct depositions and arrange, as necessary, for rebuttal experts.

                                           4
expert witness disclosure requirements would be rendered meaningless if a party
could ignore them and then claim that the nondisclosure was harmless.”
Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 704 (2018).


      “If a party fails to provide information . . . as required by Rule 26(a) . . . the
party is not allowed to use that information or witness to supply evidence on a
motion, at a hearing, or at a trial, unless the failure was substantially justified or is
harmless.” Fed. R. Civ. P. 37(c)(1). This rule is applicable to not only witnesses
called by a party on direct examination, but also soliciting expert opinions from the
opposing party’s employees on cross-examination.


      Accordingly,


      IT IS ORDERED:


      1)     Defendants’ Motion to Exclude Plaintiff’s Expert Witnesses (Filing No.
46) is granted, and Plaintiff is barred from soliciting (by direct or cross-examination)
any expert witness opinion testimony or information as evidence in support of any
motion, at a hearing, or at trial.


      2)     The motion to compel deadline is extended to August 1, 2019.


      Dated this 18th day of July, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           5
